Citation Nr: 1752366	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-33 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2017, this issue was remanded for further development.  The development has been completed and the case has been returned to the Board for further appellate review.


FINDING OF FACT

Hypertension is due to the Veteran's presumed exposure to herbicide agents during his service in the Republic of Vietnam.


CONCLUSION OF LAW

Hypertension was incurred in wartime service.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6)(iii) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a hypertension disability is due to exposure to herbicides during his service in the Republic of Vietnam.  Alternatively, he claims that his hypertension is due to service-connected diabetes mellitus, type II.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

VA treatment records confirm the Veteran's treatment for hypertension within the appeal period.  See e.g. March 2009 Primary Care Note.  Thus, the first element of a claim of service connection, a current disability, is established.

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii)(2017).  Service records confirm the Veteran served in the Republic of Vietnam from May 1968 to May 1969.  Therefore, the Veteran is presumed to have been exposed to herbicides in service, and the second element of his claim is established.

Next, certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  There is no presumed link between exposure to herbicides and hypertension.  See 38 C.F.R. § 3.309(e), Note 2.  Nonetheless, a veteran may prove his or her claim on a direct basis (rather than on a presumptive basis) through evidence that the disease is associated with herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Here, a June 2017 VA medical opinion is of record that holds that the Veteran's hypertension is at least as likely as not caused by exposure to herbicide agents.  The examiner reasoned that research conducted by the VA yields strong evidence of ties between herbicides and high blood pressure in Vietnam-era veterans.  This opinion establishes the third element of the claim.  Therefore, service connection is warranted.

The Board notes that the June 2017 VA medical opinion as it relates to direct service connection is uncontradicted.  The Board acknowledges that there are negative opinions in the claims file, however, those opinions relate to whether hypertension is secondary to diabetes mellitus.  As service connection has been established on a direct basis, the secondary service connection opinions are irrelevant.


ORDER

Service connection for hypertension is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


